                                                            1   ARIEL E. STERN, ESQ.
                                                                Nevada Bar No. 8276
                                                            2   SCOTT R. LACHMAN, ESQ.
                                                                Nevada Bar No. 12016
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: ariel.stern@akerman.com
                                                            6   Email: scott.lachman@akerman.com
                                                            7   Attorneys for plaintiff Wells Fargo Bank, N.A. as
                                                                Trustee for the Certificateholders of SARM 2005-
                                                            8   15 and cross-defendant Mortgage Electronic
                                                                Registration Systems
                                                            9
                                                                                             UNITED STATES DISTRICT COURT
                                                           10
                                                                                                    DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                                                    Case No.: 2:16-cv-02740-RFB-PAL
                     LAS VEGAS, NEVADA 89134




                                                           12     WELLS FARGO BANK, N.A., AS TRUSTEE
AKERMAN LLP




                                                                  FOR THE CERTIFICATEHOLDERS OF
                                                           13     SARM 2005-15,
                                                                                                                    MOTION TO REMOVE ATTORNEY
                                                           14                  Plaintiff,                           FROM ELECTRONIC SERVICE LIST

                                                           15     v.
                                                           16     VILLA SEDONA COMMUNITY
                                                                  ORGANIZATION; SFR INVESTMENTS
                                                           17     POOL 1, LLC; NEVADA ASSOCIATION
                                                                  SERVICES, INC.,
                                                           18
                                                                               Defendants.
                                                           19
                                                                  SFR INVESTMENTS POOL 1, LLC,
                                                           20
                                                                               Counter/Cross Claimant,
                                                           21     v.
                                                           22     WELLS FARGO BANK, N.A., AS TRUSTEE
                                                                  FOR THE CERTIFICATEHOLDERS OF
                                                           23     SARM 2005-15; MORTGAGE ELECTRONIC
                                                                  REGISTRATION SYSTEMS, INC., as nominee
                                                           24     beneficiary for COUNTRYWIDE HOME
                                                                  LOANS, INC.; and JASON MARINO, an
                                                           25     individual
                                                           26                  Counter/Cross Defendants.
                                                           27

                                                           28
                                                                                                              1
                                                                48586849;1
                                                                48586849;1
                                                            1                Plaintiff and counter-defendant Wells Fargo Bank, N.A., as Trustee for the Certificateholders

                                                            2   of SARM 2005-15 and cross-defendant Mortgage Electronic Registration Systems, Inc. (MERS)

                                                            3   provide notice Vatana Lay is no longer associated with the law firm of Akerman LLP.

                                                            4                Wells Fargo and MERS request Mr. Lay be removed from the CM/ECF service list.

                                                            5                DATED April 11, 2019.

                                                            6                                                     AKERMAN LLP

                                                            7                                                     /s/ Scott R. Lachman
                                                                                                                  ARIEL E. STERN, ESQ.
                                                            8
                                                                                                                  Nevada Bar No. 8276
                                                            9                                                     SCOTT R. LACHMAN, ESQ.
                                                                                                                  Nevada Bar No. 12016
                                                           10                                                     1635 Village Center Circle, Suite 200
                                                                                                                  Las Vegas, Nevada 89134
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                                                  Attorneys for plaintiff Wells Fargo Bank, N.A. as Trustee
                                                                                                                  for the Certificateholders of SARM 2005-15 and cross-
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                                                                                  defendant Mortgage Electronic Registration Systems,
AKERMAN LLP




                                                           13                                                     Inc.

                                                           14

                                                           15
                                                                      IT IS SO ORDERED this 15th day
                                                           16         of April, 2019.

                                                           17

                                                           18         ___________________________
                                                                      Peggy A. Leen
                                                           19         United States Magistrate Judge

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                     2
                                                                48586849;1
                                                                48586849;1
